881 F.2d 1076
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carolyn Marshall INGRAM, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 88-6110.
United States Court of Appeals, Sixth Circuit.
Aug. 11, 1989.

Before NATHANIEL R. JONES and BOGGS, Circuit Judges, and JULIAN COOK, District Judge.*
PER CURIAM.


1
Carolyn Ingram appeals from the district court's judgment affirming the Secretary's denial of disability insurance benefits and supplemental security income.


2
Having carefully considered the record and briefs on appeal, we conclude that substantial evidence supports the Secretary's adoption of the finding of the administrative law judge that Ingram retained the ability to perform the full range of sedentary work allowing alternating positions.  Because Ingram had not attained advanced age and had acquired sufficient work skills to perform semi-skilled work, and because the testimony of the vocational expert provided evidence that there exist substantial numbers of jobs that Ingram could be expected to perform even if she must alternately sit and stand, the ALJ determined that Ingram was not disabled.


3
For the reasons set forth in the memorandum opinion of the ALJ, we AFFIRM the decision to deny benefits.



*
 The Honorable Julian Cook, United States District Judge for the Eastern District of Michigan, sitting by designation